COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-266-CV
 
IN RE BRANDI RAE RORABAW                                                  RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and motion for emergency relief and is of the
opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus and motion for emergency relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
MEIER, GARDNER, and WALKER, JJ.
 
DELIVERED: 
August 11, 2009




     [1]
See Tex. R. App. P. 47.4.